In re Dixon, Henry Alvin; — Defendant(s); applying for writ of certiorari and/or review, writ of prohibition, writ of mandamus, supervisory/remedial writs; to the Court of Appeal, Second Circuit, No. 22,-341-KA; Parish of Caddo, 1st Judicial District Court, Div. “E”, No. 144,687.
Prior report: La.App., 577 So.2d 1232.
*669Granted in part. Ls.Rev.Stat. 15:529.1 requires that the sentencing judge vacate the original sentence and resentence the defendant as a multiple offender. In re-sentencing, the judge must impose a sentence authorized by La.Rev.Stat. 15:529.1. That statute does not authorize the imposition of a fine, but only provides for enhanced sentences relating to the term of imprisonment. The trial judge was therefore without authority to impose a fine on resentencing under La.Rev.Stat. 15:529.1. Accordingly, the fine and default provisions of defendant’s sentence are deleted. The application is otherwise denied.